DETAILED ACTION
Claims 9-23 are pending.  Claims 1-8 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the claim amendments in this examiner’s amendment was given via email by David H. Milligan (Reg. No. 42,893) on January 18, 2021 and during a phone interview on January 20.
The application has been amended as follows:

Listing of Claims:
Claims 1-8 (Cancelled) 
9. (Currently Amended) A system for providing sensing and communications within an irrigation system having at least one span and a drive system for moving the span, wherein the system comprises: 

a GPS receiver for receiving positional data; 
a flow meter for monitoring water flow to the plurality of sprinkler heads; and 
an integrated sensor suite element, wherein the integrated sensor suite element is comprised of a plurality of sensors within a single sensor housing; further wherein the integrated sensor suite element is further comprised of a plurality of communication elements; 
further wherein the integrated sensor suite element is comprised of a central power bus; further wherein the plurality of sensors and plurality of communication elements are electrically connected to the central power bus; 
further wherein the plurality of sensors comprise a precipitation detector and at least hree sensors selected from the group of sensors including: an accelerometer, a GPS chip, a radiometer, a RGB sensor, and a spectrometer; 
further wherein the plurality of communication elements comprise chips which provide communications using at least two protocols selected from the group of protocols comprising: cellular, Wi-Fi, WLAN, Bluetooth, ZigBee, Sigfox, LoRa, LTE-M and 802.11, TCP/IP and Power Line Carrier; 
wherein the system further comprises a crop sensor separately mounted on the span; wherein the crop sensor is configured to detect and transmit crop data; 

wherein the integrated sensor suite element is further configured to control, transmit and received data to and from the plurality of communication elements; wherein the integrated sensor suite element is configured to receive, transmit and process data using processing resources exclusively within the integrated sensor suite element; 
wherein the integrated sensor suite element is configured to transmit processed data to remote processors; 
wherein the precipitation detector is configured to detect forms and rates of precipitation; 
wherein the system includes at least one wireless transceiver separately mounted on the span, the wireless transceiver receiving and transmitting signals between system elements comprising at least the integrated sensor suite and the crop sensor. 
10. (Previously Presented) The system of claim 9, wherein the precipitation detector is configured to determine a droplet size of the detected precipitation. 
11. (Previously Presented) The system of claim 10, wherein the integrated sensor suite element further comprises an accelerometer; wherein the accelerometer is configured to detect the tilt, orientation and acceleration of the sensor suite element. 
12. (Previously Presented) The system of claim 11, wherein the GPS chip is housed within the single sensor housing. 

14. (Previously Presented) The system of claim 13, wherein the spectrometer is comprised of a seven-band spectrometer. 
15. (Previously Presented) The system of claim 14, wherein the integrated sensor suite element further comprises sensors selected from the group of sensors comprising: a soil moisture sensor, a camera, and an infrared sensor. 
16. (Previously Presented) The system of claim 15, wherein the integrated sensor suite element further comprises air sensors; wherein the air sensors are configured to detect air temperature, humidity and air pressure. 
17. (Previously Presented) The system of claim 16, wherein the integrated sensor suite element further comprises optical sensors; wherein the optical sensors are configured to detect data indicating a condition selected from the group of conditions comprising: crop health, crop water use, crop water stress index, and plant production ratio. 
18. (Currently Amended) The system of claim 17, wherein the optical sensors are further configured to detect data to produce Normalized Difference Vegetation Index (NDVI) and Enhanced Vegetation Index (EVI) calculations. 
19. (Previously Presented) The system of claim 18, wherein the radiometer is comprised of a 4- way net radiometer. 

21. (Previously Presented) The system of claim 20, wherein the integrated sensor suite element is mounted onto the span; wherein the integrated sensor suite element is secured to the span with a connecting arm; further wherein the sensor suite element is connected to the connecting arm using an adjustable knob which is configured to lock and loosen. 
22. (Previously Presented) The system of claim 21, wherein the integrated sensor suite element is configured to: process data, update system water balance, and generate irrigation and crop management recommendations. 
23. (Currently Amended) The system of claim 22, wherein the integrated sensor suite element is configured to automatically generate a prescription for a variable rate prescription; further wherein the integrated sensor suite element is configured to transmit the generated prescription to a grower to accept, decline or modify in real time.
REASONS FOR ALLOWANCE
Claims 9-23 are allowable over the prior art of record.
The following is the Examiner’s statement of reasons for allowance:
While De Mello Brandao et al. U.S. Patent Publication No.  20180325051 teaches a system for providing sensing and communications within an irrigation system having at least one span with drive elements and an integrated sensor suite, Abts U.S. Patent Publication No.  20140225747 teaches a water pressure sensing system for self-propelled irrigation systems has a 
None of these references taken either alone or in combination with the prior art of record discloses a system for providing sensing and communications within an irrigation system having at least one span and a drive system for moving the span, wherein the system comprises: 
a plurality of sprinkler heads, wherein the plurality of sprinkler heads are configured to receive applicants under pressure and spray the applicants onto a field to be irrigated; 
a GPS receiver for receiving positional data; 
a flow meter for monitoring water flow to the plurality of sprinkler heads; and 
an integrated sensor suite element, wherein the integrated sensor suite element is comprised of a plurality of sensors within a single sensor housing; further wherein the integrated sensor suite element is further comprised of a plurality of communication elements; 
further wherein the integrated sensor suite element is comprised of a central power bus; further wherein the plurality of sensors and plurality of communication elements are electrically connected to the central power bus; 
further wherein the plurality of sensors comprise a precipitation detector and at least hree sensors selected from the group of sensors including: an accelerometer, a GPS chip, a radiometer, a RGB sensor, and a spectrometer; 
further wherein the plurality of communication elements comprise chips which provide communications using at least two protocols selected from the group of protocols comprising: cellular, Wi-Fi, WLAN, Bluetooth, ZigBee, Sigfox, LoRa, LTE-M and 802.11, TCP/IP and Power Line Carrier; 
wherein the system further comprises a crop sensor separately mounted on the span; wherein the crop sensor is configured to detect and transmit crop data; 
wherein the integrated sensor suite element further comprises a sensor controller; wherein the sensor controller is configured to receive data from the plurality of sensors; further wherein the sensor controller is further configured to transmit control instructions to the plurality of sensors; 
wherein the integrated sensor suite element is further configured to control, transmit and received data to and from the plurality of communication elements; wherein the integrated sensor suite element is configured to receive, transmit and process data using processing resources exclusively within the integrated sensor suite element; 
wherein the integrated sensor suite element is configured to transmit processed data to remote processors; 
wherein the precipitation detector is configured to detect forms and rates of precipitation; 
wherein the system includes at least one wireless transceiver separately mounted on the span, the wireless transceiver receiving and transmitting signals between system elements comprising at least the integrated sensor suite and the crop sensor, as in independent claim 9.
The dependent claims, being definite, further limiting, and fully enabled by the specification are persuasive over the prior art of record and depend on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119